DETAILED ACTION
This action is pursuant to the claims filed on December 8, 2021. Currently, claims 1, 3-4, 7, 10-11, 13-15, and 18-21 are pending with claims 2, 5, 6, 8-9, 12, and 16-17 canceled and claims 1, 7, 11, 15, 18, and 20 amended. Below follows a complete non-final action on the merits of claims 1, 3-4, 7, 10-11, 13-15, and 18-21. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed July 28, 2017 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature documents listed do not have any dates associated with them.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 1 is objected to because of the following informalities:  amend “gel pak” to – gel pack – in line 37. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 10-11, 13-15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US PGPUB: 2005/0101220) in view of Segal (US PGPUB: 2014/0008036), further in view of Leavitt (US PGPUB: 2010/0057173) and Owens (US Patent No.: 5,357,693).  
Regarding independent claim 1, Jackson discloses a plush toy assembly (figure 1A,1B, 2) for a user ([0063]) comprising: 
a plush toy (Figure1B, 10), the plush toy comprising: 
a body (Figure 1B, 16), wherein the body of the plush toy further comprises: 
an outer fabric layer ([0064]); 
at least one thermal block (24) enclosed within the body ([0062] refers to the gel pack inserted into the body and closed in with a fastener, interpreted as enclosed within the body), the thermal block being capable of holding a cold temperature after the thermal block has been chilled and also capable of holding a hot temperature after the thermal block has been heated ([0063]), wherein the outer fabric layer completely encases the thermal block within the body (Fig. 1B; [0062] refers to the gel pack inserted into the body and closed in with a fastener, interpreted as completely encases within the fabric of the body); 
temperature retaining materials (herbs 26, [0046] for applying heating or cooling therapy) contained within the body, wherein the temperature retaining materials surround the thermal block and fill the body ([0060], Fig. 1) keeping the at least one thermal block contained within the center of the body (See Fig. 2, which displays the pocket 22 in the stomach portion of the body for holding the thermal block 24 in the center (where the center is interpreted as the central area disposed between the head and tail); note the filling 26 which fills the body, necessarily holds the pocket/pack in the this central position), wherein the temperature retaining materials insulate the thermal block and maintain a modified temperature of the thermal block while also dispersing the modified temperature of the thermal block throughout the body, ([0045, 0046]  refer to the gel pack and herbs within the animal used to supply therapy to a desired area on the user’s body, interpreted as dispersing the temperature throughout the body; it is noted that any temperature retaining materials, including the cited herbs would provide some sort of insulation to the gel pack while also dispersing the therapy); and
at least two appendages (Figure 1B, 18 and 18) coupled to and extending from the body (see figures 1B and 2).  
While Jackson discloses the body comprises a temperature retaining material, Jackson does not explicitly disclose the temperature retaining material is polystyrene beads. 
However, Segal discloses a thermal therapy device (Fig. 1) comprising a filler of polystyrene beads ([0013]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the filling of Jackson with the polystyrene beads of Segal. This configuration provides the benefit of stability and flexibility when in use ([0012], [0013]). 
Further, although Jackson discloses an outer fabric layer, Jackson does not explicitly disclose wherein the body of the plush toy further comprises: an inner foil thermal insulating and a middle foam insulating layer positioned between the outer fabric layer and the inner foil thermal insulating layer. Further, while Jackson discloses the fabric of the body completely encases the thermal block, Jackson does not explicitly disclose wherein each of the outer fabric layer, the inner foil thermal insulating layer and the middle foam insulation layer completely encase the thermal block with the inner thermal foil insulating layer encasing the at least one thermal block, the middle foam layer attached to the exterior surface of the inner foil thermal insulating later and the outer fabric layer attached to an exterior surface of the middle foam layer. 
However, Leavitt comprises a device for providing thermal therapy to a user (abstract). The device is made of multiple layers (Fig. 5) including an outer fabric layer (500; [0042] “flexible fabric”), an inner foil thermal insulating layer (504; [0043] “insulation layer” e.g. foil); and a middle foam insulating layer (502; [0042] “foam sub-layer”; note degree of insulation not defined by claim and foam (e.g. polystyrene in [0042]) will have some degree of insulation to it) positioned between the outer fabric layer and the inner thermal insulating layer (Fig. 5; [0042]-[0043]). Leavitt further discloses each of the outer fabric layer (500), the inner foil thermal insulating layer (504) and the middle foam insulation layer (502) completely encase the thermal block ([0043]: “directly exposed to either the icing medium or icing bladder”) with the inner thermal foil insulating layer (504) encasing the at least one thermal block (See Fig. 4-5 and [0043] which display the icing medium encased, i.e. covered, by the layers of the device), the middle foam layer attached to the exterior surface of the inner foil thermal insulating later and the outer fabric layer attached to an exterior surface of the middle foam layer (Fig. 5; [0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the body of Jackson to incorporate the inner thermal insulating and middle foam layer positioned between the outer fabric layer and the inner thermal insulating layer of Leavitt. This configuration provides the benefit of withstanding wear and tear ([0042]) and maintaining the thermal properties of the device ([0043]), thereby increasing the efficiency.
Examiner notes it naturally follows the modification results in a multi-layered plush toy that completely encases a thermal block as the plush toy of Jackson completely encases the thermal block within the fabric layer and such a modification with Leavitt results in the body of Jackson, which completely incases the thermal block, as including the claimed foil and foam layers.
Further, the combination does not explicitly disclose the plush toy comprising: a first temperature controlling garment adapted to be removably worn about the body and having at least two holes formed therein so that the at least two appendages may be inserted therethrough, the first temperature controlling garment encircling a portion of the body upon which the first temperature controlling garment is placed upon, wherein the first temperature controlling garment is capable of modifying a temperature of the entire portion of the body upon which the first temperature controlling garment encircles, wherein the first temperature controlling garment is a cooling garment used when the thermal block is holding the cold temperature; wherein the cooling garment cools the temperature of the body; wherein the outer fabric layer completely encases the refreezable gel pack and the temperature of the entire portion of the body upon which the first temperature controlling garment encircles.
However, Owens discloses a toy bear (Figure 6: 25) comprising a temperature controlling garment (Figure 6: 26 ‘vest’, capable of being removed) having at least two holes for at least two appendages (see figure 6 where arms of bear are through two holes of the vest 26), the first temperature controlling garment encircling a portion of the body upon which the first temperature controlling garment is placed upon (See Fig. 6 where the vest 26 encircles body of the bear where it is placed). The temperature controlling garment is capable of modifying a temperature the entire portion of the body upon which the first temperature controlling garment encircles, wherein the cooling garment cools the temperature of the body (Col 5, Lines 59-64 refer to the vest as holding a thermal block 20; Col. 2, Lines 49-54 refer to the black as cooling; note the entire portion of the body of the bear the garment encircles is cooled by the garment as heat will transfer naturally through the fabric of the entirety bear to provide an overall cooling effect). The garment can be a cooling garment used when the thermal block is holding a cold temperature (Col. 2, Lines 49-54 refer to the therapeutic pad paced within the bear as used for cooling). Further, the outer fabric layer encases the refreezable gel pack (See Fig. 6 where the vest 26 encases the thermal block 20) and wherein the cooling garment cools the temperature of the entire portion of the body upon which the first temperature controlling garment encircles (Col 5, Lines 59-64 refer to the vest as holding a thermal block 20; Col. 2, Lines 49-54 refer to the black as cooling; note the entire portion of the body of the bear the garment encircles is cooled by the garment as heat will transfer naturally through the fabric of the entirety bear to provide an overall cooling effect).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the plush toy of Jackson to incorporate the cooling garment of Owens. This configuration provides the benefit of allowing a therapeutic object to be used with a yieldable object, such as a teddy bear (Col. 2, Lines 51-54), thereby providing comfort for a child at bed time and aiding in relieving daily emotional distress (Col. 2, Lines 54; Col 5, Lines 54-58). 
Further, while Owens discloses a temperature controlling garment that is a cooling garment, the combination of references do not explicitly disclose the cooling garment comprising: an outer fabric layer; an outer middle foam layer adjacent to the outer fabric layer; an inner middle foil layer adjacent to the outer middle foam layer; and an innermost layer comprising a refreezable gel pack permanently encased within the within the inner middle foil layer, the outer middle foil layer and the outer fabric layer of the cooling garment, wherein the inner middle foil layer completely encases the refreezable gel pak, the outer middle foam layer attached to an exterior of the inner middle foil layer and completely encasing the refreezable gel pack and the outer fabric layer attached to an exterior surface of the outer middle foam layer and encasing the refreezable gel pack. 
However, Leavitt comprises a device for providing thermal therapy to a user (abstract). The device is made of multiple layers (Fig. 5) including an outer fabric layer (500; [0042] “flexible fabric”), an outer middle foam insulating layer (502; [0042] “foam sub-layer”; note degree of insulation not defined by claim and foam (e.g. polystyrene in [0042]) will have some degree of insulation to it) adjacent to the outer fabric layer (See. Fig. 5 which displays 502 adjacent to 500); and an inner middle foil layer (504; [0043] “insulation layer”, e.g. foil) adjacent to the outer middle foam layer (see Fig. 5 which displays 504 adjacent to 502); and an innermost layer comprising a refreezable gel pack ([0040] discloses an icing medium (specifically refreezable gel pack in [0015]) layer 408) permanently and completely encased within the inner middle foil layer, the outer middle foil layer and the outer fabric layer of the cooling garment ([0054] refers to any component, where the gel pack is a component of the device, as formed integrally and permanently). Further, the inner middle foil layer (504) completely encases the refreezable gel pak ([0043]: “directly exposed to either the icing medium or icing bladder”; See Fig. 4-5 and [0043] which display the icing medium encased, i.e. covered, by the layers of the device), the outer middle foam layer attached to an exterior of the inner middle foil layer and completely encasing the refreezable gel pack (Fig. 5; [0043]) and the outer fabric layer attached to an exterior surface of the outer middle foam layer and encasing the refreezable gel pack (Fig. 5; [0043]).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cooling garment of Owens to incorporate an outer fabric layer; an outer middle foam layer adjacent to the outer fabric layer; an inner middle foil layer adjacent to the outer middle foam layer; and an innermost layer comprising a refreezable gel pack permanently encased within the within the inner middle foil layer, the outer middle foil layer and the outer fabric layer of the cooling garment, wherein the inner middle foil layer completely encases the refreezable gel pak, the outer middle foam layer attached to an exterior of the inner middle foil layer and completely encasing the refreezable gel pack and the outer fabric layer attached to an exterior surface of the outer middle foam layer and encasing the refreezable gel pack of Leavitt. This configuration provides the benefit of withstanding wear and tear ([0042]) and maintaining the thermal properties of the device ([0043]), thereby increasing the efficiency.
Examiner notes it naturally follows the modification results in a multi-layered cooling garment that completely encases a thermal block as the cooling garment of Owens completely encases the thermal block within the fabric pocket and such a modification with Leavitt results in the garment of Owens, which completely incases the thermal block, as including the claimed foil and foam layers.
 Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date to permanently enclose the thermal pack within the cooling garment, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 (V) (B).
Regarding dependent claim 4, in view of the combination of claim 1, Jackson further discloses wherein the thermal block comprises a solid exterior that is filled with a temperature retaining gel that is capable of holding hot and cold temperatures ([0063] refers to the gel pack that can be both warmed and cooled to a hot or cold temperature, where the pack would necessarily have a solid exterior in order to hold the gel).
Regarding dependent claim 10, in view of the combination of claim 1, Owens further discloses wherein the modified temperature of the thermal block is achieved by freezing at least one of the plush toy and the cooling garment in a freezer (col. 2, Lines 49-51 refer to the pack as freezable, where the pack is part of the garment). 
Regarding dependent claim 21, in view of the combination of claim 1, Segal further discloses wherein the polystyrene beads each have a diameter of 0.5-1.5 mm ([0013] discloses the beads have a diameter of 1 mm, which falls within the claimed range). 
Regarding independent claim 11, Jackson discloses a temperature controlled therapeutic plush toy assembly (figure 1A, 1B, 2) comprising: 
a plush toy (Figure 1B: 10), the plush toy comprising: 
a body (Figure 1B: 16); 
at least two appendages coupled to and extending from the body ([0059] and figure 2), wherein the body of the plush toy further comprises:
	an outer fabric layer ([0064]); 
at least one thermal block (24) enclosed within the body ([0062] refers to the gel pack inserted into the body and closed in with a fastener interpreted as enclosed within the body), the thermal block being capable of holding a cold temperature when the thermal block is chilled and also capable of holding a hot temperature when the thermal block is heated ([0063]); 
temperature retaining (herbs 26, [0046] for applying heating or cooling therapy) contained within the body, wherein the temperature retaining surround the thermal block and fill the body ([0060], Fig. 1), and wherein the temperature retaining insulate the thermal block and maintain a modified temperature of the thermal block while also dispersing the modified temperature of the thermal block throughout the body ([0045, 0046]  refer to the gel pack and herbs within the animal used to supply therapy to a desired area on the user’s body, interpreted as dispersing the temperature throughout the body; it is noted that any temperature retaining materials, including the cited herbs would provide some sort of insulation to the gel pack while also dispersing therapy).
While Jackson discloses the body comprises a temperature retaining material, Jackson does not explicitly disclose the temperature retaining material is beads. 
However, Segal discloses a thermal therapy device (Fig. 1) comprising a filler of polystyrene beads ([0013]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the filling of Jackson with the beads of Segal. This configuration provides the benefit of stability and flexibility when in use ([0012], [0013]). 
While Jackson discloses an outer fabric layer, Jackson does not explicitly disclose wherein the body of the plush toy further comprises: an inner foil layer comprised of thermally insulating material and a middle foam insulation layer positioned between the outer fabric layer and the inner foil layer. Further, while Jackson discloses the fabric of the body completely encases the thermal block, Jackson does not explicitly disclose wherein each of the outer fabric layer, the inner foil thermal insulating layer and the middle foam insulation layer completely encase the thermal block.
However, Leavitt comprises a device for providing thermal therapy to a user (abstract). The device is made of multiple layers (Fig. 5) including an outer fabric layer (500; [0042] “flexible fabric”), an inner thermal insulating layer (504; [0043] “insulation layer”); and a middle foam insulating layer (502; [0042] “foam sub-layer”; note degree of insulation not defined by claim and foam (e.g. polystyrene in [0042]) will have some degree of insulation to it) positioned between the outer fabric layer and the inner thermal insulating layer (Fig. 5; [0042]-[0043]). Leavitt further discloses each of the outer fabric layer (500), the inner foil thermal insulating layer (504) and the middle foam insulation layer (502) completely encase the thermal block ([0043]: “directly exposed to either the icing medium or icing bladder”) with the inner thermal foil insulating layer (504) encasing the at least one thermal block (See Fig. 4-5 and [0043] which display the icing medium encased, i.e. covered, by the layers of the device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the body of Jackson to incorporate the inner foil layer comprised of thermally insulating material and a middle foam insulation layer positioned between the outer fabric layer and the inner foil layer of Leavitt. This configuration provides the benefit of withstanding wear and tear ([0042]) and maintaining the thermal properties of the device ([0043]), thereby increasing the efficiency.  
Examiner notes it naturally follows the modification results in a multi-layered plush toy that completely encases a thermal block as the plush toy of Jackson completely encases the thermal block within the fabric layer and such a modification with Leavitt results in the body of Jackson, which completely incases the thermal block, as including the claimed foil and foam layers.
Further, Jackson does not explicitly disclose at least one temperature controlling garment adapted to be removably worn about the body and having at least two holes formed therein so that the at least two appendages may be inserted therethrough, the first temperature controlling garment encircling a portion of the body upon which the first temperature controlling garment is placed upon, wherein the at least one temperature controlling garment is capable of modifying a temperature of the entire portion of the body upon which the first temperature controlling garment encircles, wherein the at least one temperature controlling garment is capable of modifying a temperature of the body, wherein the temperature controlling garment is one of a cooling garment used when the thermal block is holding the cold temperature or a heating garment when the thermal block is holding the hot temperature; and wherein the cooling garment cools the temperature of the entire portion of the body upon which the first temperature controlling garment encircles.
However, Owens discloses a toy bear (Figure 6: 25) comprising a temperature controlling garment (Figure 6: 26 ‘vest’, capable of being removed) having at least two holes for at least two appendages (see figure 6 where arms of bear are through two holes of the vest 26), the first temperature controlling garment encircling a portion of the body upon which the first temperature controlling garment is placed upon (See Fig. 6 where the vest 26 encircles body of the bear where it is placed). The temperature controlling garment is capable of modifying a temperature the entire portion of the body upon which the first temperature controlling garment encircles, wherein the cooling garment cools the temperature of the body (Col 5, Lines 59-64 refer to the vest as holding a thermal block 20; Col. 2, Lines 49-54 refer to the black as cooling; note the entire portion of the body of the bear the garment encircles is cooled by the garment as heat will transfer naturally through the fabric of the entirety bear to provide an overall cooling effect). The garment can be a cooling garment used when the thermal block is holding a cold temperature (Col. 2, Lines 49-54 refer to the therapeutic pad paced within the bear as used for cooling). Further, the outer fabric layer encases the refreezable gel pack (See Fig. 6 where the vest 26 encases the thermal block 20) and wherein the cooling garment cools the temperature of the entire portion of the body upon which the first temperature controlling garment encircles (Col 5, Lines 59-64 refer to the vest as holding a thermal block 20; Col. 2, Lines 49-54 refer to the black as cooling; note the entire portion of the body of the bear the garment encircles is cooled by the garment as heat will transfer naturally through the fabric of the entirety bear to provide an overall cooling effect).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the plush toy of Jackson to incorporate the cooling garment of Owens. This configuration provides the benefit of allowing a therapeutic object to be used with a yieldable object, such as a teddy bear (Col. 2, Lines 51-54), thereby providing comfort for a child at bed time and aiding in relieving daily emotional distress (Col. 2, Lines 54; Col 5, Lines 54-58). 
NOTE: the limitations drawn to the heating garment are claimed in the alternative (“wherein the temperature controlling garment is one of …. or a heating garment). 
Further, while Owens discloses a temperature controlling garment that is a cooling garment, the combination of references do not explicitly disclose the cooling garment comprising: an outer fabric layer; an outer middle foam layer; an inner middle layer; and an innermost layer comprising a refreezable gel pack permanently and completely enclosed within the inner middle foil layer, the outer middle foil layer and the outer fabric layer of the cooling garment. 
However, Leavitt comprises a device for providing thermal therapy to a user (abstract). The device is made of multiple layers (Fig. 5) including an outer fabric layer (500; [0042] “flexible fabric”), an outer middle foam insulating layer (502; [0042] “foam sub-layer”; note degree of insulation not defined by claim and foam (e.g. polystyrene in [0042]) will have some degree of insulation to it) adjacent to the outer fabric layer (See. Fig. 5 which displays 502 adjacent to 500); and an inner middle foil layer (504; [0043] “insulation layer”, e.g. foil) adjacent to the outer middle foam layer (see Fig. 5 which displays 504 adjacent to 502); and an innermost layer comprising a refreezable gel pack ([0040] discloses an icing medium (specifically refreezable gel pack in [0015]) layer 408) permanently enclosed within the middle foil layer, the outer middle layer and the outer fabric layer of the cooling garment ([0054] refers to the any component, where the gel pack is a component of the device, as formed integrally and permanently; [0043]: “directly exposed to either the icing medium or icing bladder”; See Fig. 4-5 and [0043] which display the icing medium encased, i.e. covered, by the layers of the device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cooling garment of Owens to incorporate the outer fabric layer; the outer middle foam layer; the inner middle layer; and the innermost layer comprising a refreezable gel pack permanently enclosed of Leavitt. This configuration provides the benefit of withstanding wear and tear ([0042]) and maintaining the thermal properties of the device ([0043]), thereby increasing the efficiency.  
Examiner notes it naturally follows the modification results in a multi-layered cooling garment that completely encases a thermal block as the cooling garment of Owens completely encases the thermal block within the fabric pocket and such a modification with Leavitt results in garment of Owens, which completely incases the thermal block, as including the claimed foil and foam layers.
 Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date to permanently enclose the thermal pack within the cooling garment, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 (V) (B).
Regarding dependent claim 13, in view of the combination of claim 11, Jackson further discloses the thermal block is positioned to conform to a shape of the body of the plush toy (Figure 1A-1B displays the thermal device conforming to the shape of the body (e.g. the neck) in order to provide therapy, [0045]) and comprises a solid exterior that is filled with a temperature retaining gel that is capable of holding hot when the thermal block is heated and cold temperatures when the thermal block is cooled ([0063] refers to the gel pack which can be both warmed and cooled to a hot or cold temperature, where the pack would necessarily have a solid exterior in order to hold the gel).
Regarding dependent claim 14, in view of the combination of claim 11, Segal further discloses wherein the temperature beads have a diameter of 0.5-1.5 mm ([0013] discloses the beads have a diameter of 1 mm, which falls within the claimed range) and are capable of holding hot and cold temperatures ([0013] refers to the device as comprising polystyrene beans; note since the device meets the structural limitation of the bead, as well as comprises the same material, the polystyrene beads will necessarily be capable of holding a hot and cold temperature).
Regarding dependent claim 15, it is noted that the heating garment was claimed in the alternative as illustrated in claim 11 and the limitations of claim 15 are explicitly drawn to the heating garment. Thus, these limitations are also in the alternative. Note, see claim 11 above where Examiner has provided a rejection to the limitations of claim 11 drawn to the alternative, the cooling garment.  
Regarding dependent claim 18, in view of the combination of claim 15, it is noted that the heating garment was claimed in the alternative as illustrated in claim 1 and the limitations of claim 18 are explicitly drawn to the heating garment. Thus, these limitations are also in the alternative. Note, see claim 11 above where Examiner has provided a rejection to the limitations of claim 1 drawn to the alternative, the cooling garment.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US PGPUB: 2005/0101220) in view of Segal (US PGPUB: 2014/0008036), further in view of Leavitt (US PGPUB: 2010/0057173) and Owens (US Patent No.: 5,357,693)  as applied to claim 1 above, and further in view of Thompson et al (US PGPUB: 2012/0028532). 
Regarding dependent claim 3, in view of the combination of claim 1,  Jackson further discloses wherein the body of the plush toy further comprises a pocket (22, plurality of pockets in [0062] capable of holding an absorbent material), the pocket comprising: an opening formed on the outer fabric layer of the body ([0062] refers to the opening on the trunk for the pocket); a bag coupled to the opening and extending into the body of the plush toy [0060] refers to opening and extending into the body in order to hold the pack) and contacting the temperature retaining materials (note the bag of Jackson is within the stuffed animal as depicted in Fig. 2 and it naturally follows the pocket as receiving a gel pack, where the pocket necessarily would have a bag coupled to the that the bag would contact the herbs or any material (which is temperature retaining to some degree) within the stuffed animal). 
Jackson does not explicitly disclose a removable absorbent material contained within the bag, wherein the absorbent material contains fragrant liquid.
However, Thompson discloses a stuffed animal (100) configured to receive a removable absorbent pack (200) in an interior portion of stuffed toy. The pack comprises a scent releasing material (204; [0021] refers to scent releasing material, interpreted as absorbent) containing a liquid fragrant ([0021] refer so the fragrant as oil or water based (i.e. liquid based)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the bag of Jackson to incorporate the fragrant material of Thompson. This provides the benefit of enhancing the user’s olfactory perception of the item when in use ([0003]). 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US PGPUB: 2005/0101220) in view of Segal (US PGPUB: 2014/0008036), further in view of Leavitt (US PGPUB: 2010/0057173) and Owens (US Patent No.: 5,357,693), as applied to claim 1 above, and further in view of Spence et al (USPGPUB: 2016/0361196), Hammond (US PGPUB: 2007/0016271), and Burkett et al (US Patent No.: 5,735,889). 
Regarding dependent claim 7, in view of the combination of claim 1, Owens further discloses a temperature controlling garment that is capable of heating the temperature of the body, Owens does not explicitly disclose wherein a second temperature controlling garment is adapted to be removably worn about the body and having at least two holes formed therein so that the at least two appendages may be inserted therethrough and used when the thermal block is holding the hot temperature, wherein the second temperature controlling garment is a heating garment, wherein the heating garment heats the temperature of the entire portion of the body which the second temperature controlling garment encircles. 
However, Spence discloses a pair of temperature controlling garments (Figure 1: 16 and 18) that can provide cooling or heating effects using cooling and heating pads ([0074]). Thus a configuration of the pair of temperature controlling garments of Spence exists where the pants (16) are a heating garment comprising a heating pad for heating the body and the shirt (18) is a cooling garment comprising a cooling pad. Note that each the shirt and the pants comprise two holes that allow at least two appendages to be inserted therein (see figure 1). Further the heating garment heats the temperature of the entire portion of the body which it encircles (see Fig. 1; [0074]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Jackson/Owen to incorporate the second temperature controlling garment is adapted to be removably worn about the body and having at least two holes formed therein so that the at least two appendages may be inserted therethrough and used when the thermal block is holding the hot temperature, wherein the second temperature controlling garment is a heating garment that heats the temperature of the body as taught by Spence because this allows the ability to provide alternating cooling and heating therapies ([0008]), thereby increasing the therapeutic benefits and improving the efficiency of providing both therapies ([0008]). 
Further, while Spence discloses the temperature controlling garment is capable of being a heating garment when the thermal block is heated and that the heating garment comprises an outer fabric layer and an innermost layer comprising one of a reheatable filling material and a reheatable gel pack ([0074]), Spence does not explicitly disclose wherein the heating garment further comprising a middle foam layer and the inner most layer adjacent to the middle foam layer.  
However, Hammond discloses a thermal pad (100) comprising an outer fabric layer (110) and a middle foam layer (102). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the heating garment of Owens to incorporate the middle foam layer of Hammond because the foam provides softness to increase the comfort of the device ([0078]). Note the modification results in the innermost layer as adjacent to the reheatable gel pack. 
Additionally, Spence does not explicitly disclose the heating pack permanently enclosed within the middle foam layer, the outer fabric layer attached to an exterior surface of the middle foam laver and encasing the middle foam layer of the heating garment. 
However, Burkett discloses a temperature controlling garment (Fig. 1A: 10) comprising a heating pack (26) permanently enclosed within the garment (Col. 1, Lines 45-48; Col. 2, Lines 51-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the heating garment of Spence/Hammond to incorporate the heating pack permanently enclosed within the heating garment of Burkett. This configuration provides the benefit of ensuring that the thermal elements are fixedly attached to the device (Col. 1, Lines 45-48), thereby preventing movement of the thermal elements during treatment. 
Examiner notes it naturally follows the modification results in a multi-layered heating garment that completely encases a thermal block as the heating garment of Spence completely encases the thermal block within the fabric and such a modification with Leavitt results in the garment of Spence, which completely incases the thermal block, as including the claimed foil and foam layers.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US PGPUB: 2005/0101220) in view of Segal (US PGPUB: 2014/0008036), further in view of Leavitt (US PGPUB: 2010/0057173) and Owens (US Patent No.: 5,357,693) as applied to claim 11 above, and further in view of Spector (US Patent No.: 4,883,692).  
Regarding dependent claim 19, in view of the combination of claim 11, Jackson further discloses wherein the body of the plush toy further comprises a pocket (22, plurality of pockets in [0062] capable of holding an absorbent material), the pocket comprising: an opening formed on the outer fabric layer of the body ([0062] refers to the opening on the trunk for the pocket); a porous bag coupled to the opening and extending into the body of the plush toy ([0060] refers to the pocket as receiving a gel pack, where the pocket necessarily would have a bag coupled to the opening and extending into the body in order to hold the pack). 
Jackson does not explicitly disclose a removable sponge contained within the bag, wherein the sponge contains fragrant liquid.
However, Spector (analogous art in the field of aromatic devices) disclose an aromatic device comprising a foam plastic (interpreted as sponge), which contains a fragrant liquid (col. 2, Lines 13-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Jackson to incorporate the fragrant foam plastic (sponge) of Spector because this provides the advantage of knowing when the fragrance is approaching exhaustion, due to the shrinking nature of the foam plastic (Col. 2, Lines 20-23).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (US PGPUB: 2005/0101220) in view of Leavitt (US PGPUB: 2010/0057173) and Garrick (US PGPUB: 2014/0349548), further in view of Owens (US Patent No.: 5,357,693), Spence et al (USPGPUB: 2016/0361196), Hammond (US PGPUB: 2007/0016271), and Burkett et al (US Patent No.: 5,735,889). 
Regarding independent claim 20, Jackson discloses a temperature controlled therapeutic plush toy assembly (figure 1A,1B, 2) comprising: 
a plush toy (Figure 1B: 10), the plush toy comprising: 
a body (Figure 1B: 16), wherein the body of the plush toy further comprises:
	an outer fabric layer ([0064]);
at least two appendages (Figure 1B: 18 and 18) coupled to and extending from the body; 
at least one thermal block contained within the body, the thermal block (24) being capable of holding a cold temperature when the thermal block is chilled and also capable of holding a hot temperature when the thermal block is heated ([0063]); 
temperature retaining materials (herbs 26, [0046] for applying heating or cooling therapy) contained within the body, wherein the temperature retaining materials surround the thermal block and fill the body ([0060], Fig. 1);
wherein the temperature retaining materials insulate the thermal block and maintain a modified temperature of the thermal block while also dispersing the modified temperature of the thermal block throughout the body, ([0045, 0046]  refer to the gel pack and herbs within the animal used to supply therapy to a desired area on the user’s body, interpreted as dispersing the temperature throughout the body; it is noted that any temperature retaining materials, including the cited herbs would provide some sort of insulation to the gel pack while also dispersing the therapy); 
Further, although Jackson discloses an outer fabric layer, Jackson does not explicitly disclose wherein the body of the plush toy further comprises: an inner foil thermal insulating and a middle foam insulation layer positioned between the outer fabric layer and the inner foil thermal insulating.
However, Leavitt comprises a device for providing thermal therapy to a user (abstract). The device is made of multiple layers (Fig. 5) including an outer fabric layer (500; [0042] “flexible fabric”), an inner thermal insulating layer (504; [0043] “insulation layer” e.g. foil); and a middle foam insulating layer (502; [0042] “foam sub-layer”; note degree of insulation not defined by claim and foam (e.g. polystyrene in [0042]) will have some degree of insulation to it) positioned between the outer fabric layer and the inner thermal insulating layer (Fig. 5; [0042]-[0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the body of Jackson to incorporate the inner thermal insulating and middle foam layer positioned between the outer fabric layer and the inner thermal insulating layer of Leavitt. This configuration provides the benefit of withstanding wear and tear ([0042]) and maintaining the thermal properties of the device ([0043]), thereby increasing the efficiency.  
While Jackson discloses the body comprises a temperature retaining material, Jackson does not explicitly disclose the temperature retaining material is temperature beads. 
However, Garrick discloses a plush figure (12) comprising a filler (40), in the form of beads (see figure 4 where rounded filler interpreted as beads (e.g. as plastics to form the filler [0013]). The filler can be heated and can hold a hot temperature for a prolonged period of time in order to provide a therapeutic effect to the user who holds the animal (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Jackson to incorporate the temperatures beads of Garrick because this allows the figure to easily change shape when in use (e.g. held by a person or has it against their side) ([0012]), thereby increasing the comfort when using the device. 
Further, Jackson does not explicitly disclose a temperature controlling garment adapted to be removably worn about the body and having at least two holes formed therein so that the at least two appendages may be inserted therethrough, wherein the at least one temperature controlling garment is capable of modifying a temperature of the body; wherein the temperature controlling garment is a cooling garment used when the thermal block is holding the cold temperature or a heating garment is used when the thermal block is holding a hot temperature, wherein the cooling garment encircles a portion of the body when placed upon the body. 
However, Owens discloses a toy bear (Figure 6, 25) comprising a temperature controlling garment (Figure 6, 26 ‘vest’, capable of being removed) having at least two holes for at least two appendages (see figure 6 where arms of bear are through two holes of the vest 26). The temperature controlling garment is capable of modifying a temperature of the body (Col 5, Lines 59-64 refer to the vest as holding a thermal block 20). The garment can be a cooling garment used when the thermal block is holding a cold temperature (Col. 2, Lines 49-54 refer to the therapeutic pad placed within the bear as used for cooling) or can be a heating garment used when the thermal block is holding a hot temperature (Col. 5, Lines 59-64 refer to the therapeutic pad placed within the bear as used for heating). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Jackson to incorporate the temperature control garment of Owens because this allows for a therapeutic object to be used with a yieldable object, such as a teddy bear (Col. 2, Lines 51-54), thereby providing comfort for a child at bed time and adding in relieving daily emotional distress (Col. 2, Lines 54; Col 5, Lines 54-58).
Further, while Owens discloses a stuffed animal with a temperature controlling garment, Owens does not explicitly disclose the temperature controlling garment is a pair of temperature controlling garments each adapted to be removably worn about the body and wherein the pair of temperature controlling garments are a heating garment and a cooling garment,  each of the pair of temperature controlling garments encircling a portion of the body when placed upon the body, wherein the heating garment and cooling garment modify the temperature of the entire portion of the body they encircle. 
However, Spence discloses a pair of temperature controlling garments (Figure 1: 16 and 18) that can provide cooling or heating effects using cooling and heating pads ([0074]). Thus, a configuration of the pair of temperature controlling garments of Spence exists where the pants (16) are a heating garment comprising a heating pad and the shirt (18) is a cooling garment comprising a cooling pad. Note that both the shirt and the pants comprise two holes that allow at least two appendages to be inserted therein (see figure 1). Further, ach of the pair of temperature controlling garments encircling a portion of the body when placed upon the body, wherein the heating garment and cooling garment modify the temperature of the entire portion of the body they encircle ([0074]; Fig. 1 displays the encircling). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Jackson/Owen to incorporate a pair of temperature control garments as taught by Spence because this allows the ability to provide alternating cooling and heating therapies ([0008]), thereby increasing the therapeutic benefits and improving the efficiency of providing both therapies ([0008]).
While Owens discloses a temperature controlling garment that is a cooling garment when the thermal block is cooled and is capable of cooling the temperature of the body and Spence discloses a pair of temperature controlling garments where one is capable of being heated and one is capable of being cooled, the combination does not explicitly disclose the cooling garment comprises: an outer fabric layer; an outer middle foam layer; an inner middle foil layer; and an innermost layer comprising a refreezable gel pack permanently enclosed within the outer middle foam layer and the outer fabric layer of the cooling garment.
However, Leavitt comprises a device for providing thermal therapy to a user (abstract). The device is made of multiple layers (Fig. 5) including an outer fabric layer (500; [0042] “flexible fabric”), an outer middle foam insulating layer (502; [0042] “foam sub-layer”; note degree of insulation not defined by claim and foam (e.g. polystyrene in [0042]) will have some degree of insulation to it) adjacent to the outer fabric layer (See. Fig. 5 which displays 502 adjacent to 500); and an inner middle foil layer (504; [0043] “insulation layer”, e.g. foil) adjacent to the outer middle foam layer (see Fig. 5 which displays 504 adjacent to 502); and an innermost layer comprising a refreezable gel pack ([0040] discloses an icing medium (specifically refreezable gel pack in [0015]) layer 408) permanently enclosed ([0054] refers to the any component, where the gel pack is a component of the device, as formed integrally and permanently; [0043]: “directly exposed to either the icing medium or icing bladder”; See Fig. 4-5 and [0043] which display the icing medium encased, i.e. covered, by the layers of the device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cooling garment of Spence to incorporate the outer fabric layer; the outer middle foam layer; the inner middle foil layer; and the innermost layer comprising a refreezable gel pack permanently enclosed of Leavitt. This configuration provides the benefit of withstanding wear and tear ([0042]) and maintaining the thermal properties of the device ([0043]), thereby increasing the efficiency. Examiner notes it naturally follows the modification results in a multi-layered cooling garment that completely encases a thermal block as the cooling garment of Owens completely encases the thermal block within the fabric pocket and such a modification with Leavitt results in the garment of Owens, which completely incases the thermal block, as including the claimed foil and foam layers.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date to permanently enclose the thermal pack within the cooling garment, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 (V) (B).
Further, while Owens discloses the temperature controlling garment is a heating garment when the thermal block is heated and is capable of heating a temperature of the body comprises an outer fabric layer and an innermost layer comprising a reheatable gel pack (Col. 5, Lines 60-65 refers to a garment that holds a reheatable pack, wherein fabric of the garment is interpreted as the outer fabric layer), Owens does not explicitly disclose wherein the heating garment further comprising a middle foam layer.  
However, Hammond discloses a thermal pad (100) comprising an outer fabric layer (110) and a middle foam layer (102). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the heating garment of Owens to incorporate the middle foam layer of Hammond because the foam provides softness to increase the comfort of the device ([0078]). 
Additionally, Owens does not explicitly disclose the heating pack permanently enclosed within middle foam layer and the outer fabric layer of the heating garment. 
However, Burkett discloses a temperature controlling garment (Fig. 1A: 10) comprising a heating pack (26) permanently enclosed within the garment (Col. 1, Lines 45-48; Col. 2, Lines 51-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the heating garment of Spence/Owens/Hammond to incorporate the heating pack permanently enclosed within the heating garment of Burkett. This configuration provides the benefit of ensuring that the thermal elements are fixedly attached to the device (Col. 1, Lines 45-48), thereby preventing movement of the thermal elements during treatment. Examiner notes it naturally follows the modification results in a multi-layered heating garment that completely and permanently encases a thermal block as the heating garment of Spence completely encases the thermal block within the fabric and such a modification with Leavitt/Burkett results in the garment of Spence, which completely incases the thermal block, as including the claimed foil and foam layers.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date to permanently enclose the thermal pack within the heating garment, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 (V) (B).
Response to Arguments
Applicant’s arguments filed December 8, 2021, have been fully considered but are not persuasive. 
Analogous Art Argument
Regarding independent claim 1 (note applicant states these arguments apply to claims 11 and 20 as well, p. 11, Remarks), Applicant first argues “Leavitt ‘173 is non-analogous art” (p. 13, Remarks). This is not persuasive. Applicant correctly identifies the standard under which a reference is held to in order to be considered analogous art: “(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)” (p. 13, Remarks). Applicant contends “Leavitt ‘173 related to a device to inflammation due to strenuous physical activity and not to a stuff animal to cool or warm a child” and “in order for a reference to be ‘reasonably pertinent’ to the problem, it must ‘logically [have commended itself to an inventor’s attention in considering his problem.’” (p. 13-14, Remarks). Applicant concludes “the claimed consideration is trying to keep a child cool during the summer months and warm during the winter months” and that “…one would not ‘logically’ look to the field of Class 607 … to solve an issue with” trying to keep a child warm or cool. (p. 14, Remarks).  This is not persuasive. 
Regarding prong (1) of the analogous art test outlined above, Levitt ‘173 is from the same field of endeavor as the claimed invention. As previously noted in the last office action, Applicant’s invention is directed to a temperature controlled therapeutic assembly (i.e. a thermal therapy device). Leavitt is directed to a therapy system to provide therapeutic cooling ([0001]) (i.e. a thermal therapy device). Thus, Leavitt is in the same field of endeavor, thermal therapy devices, as the Applicant. While Applicant implies Class 607, which the Leavitt ‘173 reference is classified, is not the same field of endeavor as the instant application because Leavitt ‘173 related to treating inflammation rather than cooling/warming a child, this assertion is not correct. First, Class 607 encompasses a wide variety of devices in the broad category of thermal applications – which both the device of Leavitt ‘173 and the instant application fall under as outlined above. This is further evidenced by the fact that the current application itself is classified in Class 607/114, which is the same classification of the Leavitt ‘173 reference. While Applicant asserts Class 607 is not the logical field to look at, Applicant has not provided any evidence as what is or should be the logical field. Examiner further notes that a thermal cooling device can serve as a medical device and therefore is properly classified in 607; however to capture a more accurate classification picture, the Office additionally classifies all cases in CPC. For the instant application, the CPCF is A61F 7/02 (compresses or poultices for effecting heating or cooling) and Leavitt is classified in A61F 7/10 (cooling bags); further displaying that the Applicant’s invention and Leavitt are in the same field of endeavor of cooling devices for medial or therapeutic treatment of the body (please refer to the CPC scheme). As such, for at least the reasons outlined above, Applicant’s invention and the Leavitt ‘173 reference are in the same field of endeavor and thus satisfies the analogous art test. 
Examiner note: for the sake of completeness, the second and alternate prong of the test, which is also independently met, is outlined below,
Regarding alternate prong (2), Applicant contends one would not “logically look to the field of Class 607… to solve an issue with trying to keep a child cool during the summer months and warm during the winter months and that Leavitt ‘173 would have ‘logically [have commended itself to an inventor’s attention in considering his problem’” (Remarks, p. 14). Applicant’s invention is directed to the problem of providing thermal therapy to cool a user (instant specification at least at [0003], [0005] and also Applicant assertions in these Remarks, e.g. “keep a child cool during the summer months”) This is a problem Leavitt is also directed to solving: “This invention relates, in general, to therapy systems and, in particular, to a versatile system for providing optimal therapeutic cooling over an extensive area of a body in a convenient and highly efficient manner” (at least [0001]; See also [0004]). Thus, one would logically look to the Leavitt ‘173 reference as it reasonably pertains to the same problem as the claimed invention, that is, cooling a user. Examiner acknowledges Applicant’s contentions about Class 607 and directs Applicant to the above paragraph which more specifically discusses Class 607 as an appropriate place for one to logically and reasonably look to solve the problem of cooling a user. Thus, for at least these reasons Leavitt ‘173 is analogous art because it is pertinent to the problem pf providing a therapeutic cooling effect to the user. 
In conclusion, both prongs of the analogous art test are independently satisfied and Leavitt is therefore considered analogous art. 
Leavitt ‘173 Layers Argument
Second, Applicant argues “Leavitt ‘173 fails to disclose a body, wherein the body of the plush toy further comprises: an outer fabric layer; and inner foil thermal insulating layer; and a middle foam insulation layer positioned between the inner foil thermal insulating layer” pointing out layer 506 is not a foil thermal insulating layer (Remarks, p. 14). This is not persuasive. As outlined above (and in the previous office action), the Examiner relied on layer 504 of Leavitt ‘173 to disclose the foil thermal insulating layer and nowhere relied on element 506 as Applicant is contending. Leavitt explicitly discloses this layer as “any suitable insulating material – such as foam, foil, synthetic…” ([0043]). Thus, Leavitt does disclose a thermal insulating layer that is foil. 
Owens’ Garment Arguments
Third, Applicant argues the vest 26 of Owens is not “capable of modifying a temperature of the entire portion of the body upon which the first temperature controlling garment encircles” as the vest only holds a microwavable pad 20 and “would only have the ability to modify the temperature where the where the pocket 27 is located and not across the entire portion of the body upon which the first temperature controlling garment encircles as claimed by Applicant” (Remarks, p. 16). This is not persuasive. The garment 26 of Owens holds a thermal block capable of modifying the temperature of whatever it touches as heat will transfer naturally throughout the entirety of any object encircled by the garment of Owens. Examiner notes to Applicant the phrase “capable of” describes a functional relationship between the temperature controlling garment and the temperature modification and thus a device capable of modifying a temperature meets the limitations of the claim, as broadly claimed. If Applicant intends to claim a physical element, Examiner strongly urges Applicant to positively claim the element and function. 
Again, Applicant points out layer 506 is not a foil insulating layer (Remarks, p. 17) and again Examiner points out layer 506 was not relied on in any capacity in the above rejection. Applicant relies on the fact that layer 506 is a “rip-stop” type material to show that this layer cannot teach the claimed limitation of the middle foam layer encases the refreezable gel pack (Remarks, p. 17). Since layer 506 was not relied upon in the above rejection, this argument is moot. However, for the sake of completeness and compact prosecution, Examiner responds to this argument as if they relied on the relied upon and cited foil layer 504. Regarding the cited foil layer 504, such layer is not described as “rip stop” and thus it can be used to disclose the limitation of encases the gel pack. Even further, Owens discloses a gel pack completely encases and the modification results in the garment of Owens as multilayer and thus the modified garment of Owens does have a foil layer that completely encases the thermal block. Thus, the combination of Owens and Leavitt disclose this limitation of the claim. 
Examiner notes Applicant states that none of the prior art discloses or anticipates the “entire temperature controlling garment has the innermost layer comprising a refreezable gel pack is permanently and completely encases within the inner foil layer…” (Remarks, p. 18) and the therapeutic pad of Owens is “not permanently enclosed within the cooling garment as claimed by Applicant” since it is placed in a pocket of the vest 26 (Remarks, p. 16). It is worth first pointing out that nowhere does the claim say the entire garment comprises the claimed layers. Thus, as broadly claimed, just a portion of a garment, including just a pocket, would read the claim as is. However, even if the claim included language portraying the idea of the entire garment, this does not preclude the modification of Owen to include the layers of Leavitt ‘173. As outlined in the rejection above, there is clear motivation to one of ordinary skill to modify the garment of Owens to include insulating layers (that is a foam and foil layer). Also, Leavitt explicitly discloses that any component of the device, and the gel pack is part of the device may be formed integrally or permanently ([0054]).  Even further, Examiner points Applicant to the alternate rejection above which relies on Leavitt to disclose that the therapeutic pad is permanently enclosed an also the MPEP 2144.04 (V) (B) obviousness rational of integrally forming two pieces. Therefore, the combination of reference disclose the temperature controlling garment permanently and completely encases and enclosing the therapeutic pad. 
Applicant furthers this argument by stating “the therapeutic pad 20 is not able to modify a temperature of the entire portion of the body upon which the first temperature controlling garment encircles as claimed by Applicant” because the pad 20 is placed in a pocket in the front of the vest (Remarks, p. 18). This is not persuasive. 
Applicant directs arguments to dependent claim 7, stating Leavitt fails to close the heating garment limitations of the claim (Remarks, p. 19), but as outlined above, Leavitt was not relied on to teach this claim, thus rendering the argument moot. 
Hindsight Reasoning Argument 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (p. 21-22, Remarks), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
No Reason to Modify Argument
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (p. 22, Remarks), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as outlined above in all claims, the Examiner has explicitly recited motivation for each combination and modification made. Please see the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794